Citation Nr: 0114606	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  97-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 3500 (Chapter 35, 
Dependents' Educational Assistance).  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D. C., which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained to 
the extent possible by the RO.  

2.  The veteran's death certificate reports that he died in 
July 1995 at 62 years of age; the immediate cause of death is 
listed as arteriosclerotic cardiovascular disease, with 
diabetes mellitus listed as a significant condition 
contributing to death but not resulting in the underlying 
cause given in Part I (arteriosclerotic cardiovascular 
disease).  

3.  At the time of the veteran's death, he was service-
connected for Crohn's disease, degenerative disc disease of 
the thoracic and lumbar spine, inactive iritis in both eyes, 
and hemorrhoids.  

4.  There is competent medical evidence of record suggesting 
that the veteran's service-connected Crohn's disease caused, 
hastened, or contributed substantially or materially to the 
veteran's death.  

5.  The appellant is the widow of the veteran, who died of a 
service-connected disability.  


CONCLUSION OF LAW

1.  A service-connected disability (Crohn's disease) caused, 
hastened, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) West 1991); 
38 C.F.R. § 3.312 (2000).  

2.  The criteria for entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 3500 (Chapter 35, Dependents' 
Educational Assistance) have been met.  38 U.S.C.A. §§ 3500, 
3501 (West 1991); 38 C.F.R. § 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Thus, the Board finds that the duty to 
assist as mandated by the Veterans Claims Assistance Act, 
supra, has been fulfilled. 

I.  Service Connection Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service." 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). A 
service-connected disability may be either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b). A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death. 38 C.F.R. § 
3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997). Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation. Savage, 10 Vet. App. at 495-97. For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The record shows that the veteran died in July 1995 at 62 
years of age.  His death certificate show that he died in 
Holy Cross Hospital and the immediate cause of death is 
listed as arteriosclerotic cardiovascular disease, with 
diabetes mellitus listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

At the time of the veteran's death, he was service-connected 
for Crohn's disease, degenerative disc disease of the 
thoracic and lumbar spine, inactive iritis in both eyes, and 
hemorrhoids.  

The appellant, widow of the veteran, contends that the 
veteran's death was due to his service-connected Crohn's 
disease.  The July 1995 terminal medical reports from Holy 
Cross Hospital indicate that the veteran was in a nursing 
home where he was found asystole (without a heartbeat).  
Cardiac pulmonary resuscitation was performed and was still 
in progress on his arrival at the hospital.  He expired 
shortly thereafter and the attending physician noted the 
cause of death as cardiopulmonary arrest.  

In December 1995, the VA received from the appellant a copy 
of an undated statement from M. VanNess, CDR, MC, USN, at 
Bethesda Naval Hospital, noting that Crohn's disease is an 
incurable, progressive disease characterized by unpredictable 
exacerbations and remissions and unpredictable onset of 
complications and possibility of premature death.  
Accompanying the statement was a medical treatise pertaining 
to Crohn's disease.  

H. Goldberg, M. D., in a medical statement dated in July 
1996, related that the veteran had been under the physician's 
care from 1987 to 1995 for treatment of Crohn's disease.  The 
physician offered that the veteran expired in 1995 from 
complications from Crohn's disease.  

On numerous occasions, the VA attempted to obtain copies of 
the veteran's medical records from Bethesda Naval Hospital, 
Holy Cross Hospital, and from the appellant, all with limited 
results.  The VA also attempted to obtain the veteran's 
medical records from Dr. Goldberg.  

While the case was on appeal, the Board received a letter 
from the veteran's treating physician, Dr. Goldberg, dated in 
September 2000.  In the letter, the physician notes that the 
veteran was his patient from 1987 until his death in July 
1995.  During that time, he was being treated for Crohn's 
disease involving the large intestine.  Because of the 
severity of his Crohn's disease, the physician related that 
the veteran required long-term therapy with steroid 
medication and Asacol, which he noted is a 5ASA compound.  In 
the year prior to the veteran's death, Dr. Goldberg related 
the veteran needed multiple hospitalizations from 
complications of his Crohn's disease and that he had 
developed numerous complications related to the medications 
he was taking.  Dr. Goldberg pointed out that the veteran did 
not have idiopathic diabetes mellitus, but rather diabetes 
secondary to steroid use.  The physician further related that 
he was not involved in the care of the veteran in the hours 
prior to his demise; however, he understood that the 
physician who signed the veteran's death certificate listed 
atherosclerotic heart disease and diabetes as the primary 
cause of death.  The treating physician noted that, to the 
best of his knowledge, the veteran did not have underlying 
heart disease and the only diabetes he had was medication 
related secondary to prednisone use.  The physician offered 
that clearly the veteran's primary disease process was 
Crohn's colitis, which was severe, incurable, and steroid 
dependent.  The complications that he suffered as a result of 
his Crohn's disease, as well as side effects from his 
required medications, ultimately led to his death.  Dr. 
Goldberg reiterated that, as the veteran's primary physician 
for the last eight years of his life, Crohn's disease was the 
cause of death for this patient.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the veteran's 
case, there is competent medical opinion that service-
connected Crohn's disease caused, hastened, or contributed 
substantially or materially to his death.  More importantly, 
there is no competent medical opinion to the contrary.  

Based on the medical evidence and opinions expressed, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for the cause of the veteran's 
death is warranted.  

At this point, the Board notes that Dr. Goldberg's medical 
statement of September 2000 was sent directly to the Board, 
without an accompanying waiver of RO jurisdiction of that 
evidence.  See 38 C.F.R. § 20.1304.  Nonetheless, in light of 
the Board's grant of the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, a 
remand to the RO for initial review of the physician's 
medical statement would serve no purpose.  

On the other hand, in light of the Board's grant of the 
appellant's claim for entitlement to service connection for 
the cause of her husband's death, a remand to the RO to 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, on that issue 
would serve no purpose.  

II.  Chapter 35 Benefits

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, (if a serviceperson) (5) is on 
active duty as a member of the Armed forces and is, and, for 
a period of more than 90 days, has been listed by the 
Secretary concerned in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
See 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In the appellant's case, she is the widow of the veteran and 
the Board has granted her entitlement to service connection 
for the cause of the veteran's death, i.e., the veteran died 
as the result of a service connected disability.  Hence, the 
appellant is eligible for VA benefits under the provisions of 
38 U.S.C.A. § 3500 (Chapter 35, Dependents' Educational 
Assistance).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for VA benefits under the provisions of 
38 U.S.C.A. § 3500 (Chapter 35, Dependents' Educational 
Assistance) is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

